In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 16-1439V
                                      Filed: April 18, 2017

* * * * * * * * * * * * * *                          Special Master Sanders
ERIKA REEDER,              *
                           *                         Attorneys’ Fees and Costs; Reasonable
         Petitioner,       *                         Amount to Which Respondent Does Not
                           *                         Object.
 v.                        *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Churchill H. Huston, Churchill Huston Law, LLC, Philadelphia, PA, for Petitioner.
Lara A. Englund, U.S. Department of Justice, Washington, DC, for Respondent.

               DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On November 1, 2016, Erika Reeder (“Petitioner”) filed a petition for compensation
under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).2
Petitioner alleged that an influenza (“flu”) vaccine administered on November 11, 2013 caused
her to develop Guillain-Barré syndrome (“GBS”). Petition (“Pet.”) at 1-4, ECF No. 1. On April
18, 2017, Petitioner moved for a decision dismissing her claim. Motion to Dismiss Petition
(“Mot.”), ECF No. 29. That same day, the undersigned issued a decision dismissing the case for
insufficient proof. Decision, ECF No. 30.


1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Act.
                                                 1
        On April 18, 2017, Petitioner also filed a Motion for Attorneys’ Fees and Costs. Mot.
Att’y’s Fees and Costs, ECF No. 28. Petitioner requested attorneys’ fees in the amount of
$8,400.00 and attorneys’ costs in the amount of $549.79. Id. at 1. Respondent indicated that he
“does not object to the overall amount sought.” Id. Respondent also stated that his “lack of
objection in this case should not be construed as [an] admission, concession, or waiver as to the
hourly rates requested, the number of hours billed, or the other litigation related costs.” Id.

        The undersigned has reviewed Petitioner’s counsel’s detailed records of time and expenses
incurred in this case, and they are reasonable.3 In accordance with the Vaccine Act, 42 U.S.C. §
300aa-15(e) (2012), the undersigned finds that Petitioner is entitled to attorneys’ fees and costs.
Accordingly, the undersigned hereby awards the amount of $8,949.79,4 in the form of a check
made payable jointly to Petitioner and Petitioner’s counsel, Churchill H. Huston. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court shall
enter judgment in accordance herewith.5

       IT IS SO ORDERED.

                                                     /s/Herbrina D. Sanders
                                                     Herbrina D. Sanders
                                                     Special Master




3
  Petitioner’s application for fees and costs, although unopposed, relies upon a proposed hourly
rate for Petitioner’s counsel, Churchill Huston, who practices in Philadelphia, Pennsylvania.
Respondent does not maintain an objection to the amount of fees and costs sought by Petitioner,
and I find that the total sum requested is reasonable under the circumstances. Therefore, I do not
reach the question of whether Mr. Huston is entitled to the forum rate under the test established
by the Federal Circuit in Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1349 (Fed.
Cir. 2008). This decision does not constitute such a determination.
4
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).
                                                2